ACCEPTED
                                                                                             05-14-00613-CV
                                                                                  FIFTH COURT OF APPEALS
                                                                                             DALLAS, TEXAS
                                                                                        4/20/2015 9:37:30 AM
                                                                                                  LISA MATZ
                                                                                                      CLERK



                    NO. 05-14-00613-CV
_______________________________________________________
                                              FILED IN
                                                               5th COURT OF APPEALS
                                                                   DALLAS, TEXAS
         IN THE FIFTH DISTRICT COURT OF                     APPEALS
                                                               4/20/2015 9:37:30 AM
                      DALLAS, TEXAS                                  LISA MATZ
                                                                       Clerk
_______________________________________________________

                         IN THE INTEREST OF M.A.H.

                             JAMES L. HAMMETT,
                                           Appellant,

                                          v.

                 LISA MAARIE HAMMETT,
                                  Appellee.
_______________________________________________________

       APPELLEE’S UNOPPOSED MOTION FOR FOUR-DAY
             EXTENSION OF TIME TO FILE BRIEF
_______________________________________________________

TO THE HONORABLE COURT OF APPEALS:

      1.     Appellee Lisa Hammett seeks an additional four-day extension to

permit completion of a supplemental reporter’s record. The request is made solely

as the result of the transcripts not yet being completed by the court reporter.

      2.     Appellee Lisa Hammett’s brief is due on April 23, 2015. Appellee

seeks a 4-day extension to make the brief due on April 27, 2015.



MOTION FOR EXTENSION
PAGE 1
       3.    This is Appellee’s third request for an extension on this brief. This

Court previously granted Appellee two 30-day extensions.

       4.    On March 20, 2015, Appellee sought and obtained a 30-day extension

to permit the filing of a supplemental reporter’s record consisting of two hearing

transcripts. As of the time this motion was filed, the court reporter had not

completed and sent the supplemental record but will do so today (Monday, April

20).

       5.    Upon receipt of the transcripts, the undersigned needs 4-5 days to

complete the brief, necessitating the short 4-day extension sought by this motion.

       6.    Appellant does not oppose this motion.

       Based on the foregoing, Appellee asks that the deadline to file her brief be

extended to April 27, 2015.

                                          Respectfully submitted,
                                          /s/Charles “Chad” Baruch
                                          The Law Office of Chad Baruch
                                          Texas Bar Number 01864300
                                          3201 Main Street
                                          Rowlett, Texas 75088
                                          Telephone: (972) 412-7192
                                          Facsimile: (972) 412-4028
                                          E-Mail: baruchEsq@aol.com

                                          Attorney for Appellee

MOTION FOR EXTENSION
PAGE 2
                     CERTIFICATE OF CONFERENCE

      The undersigned certifies that he conferred with Byron Henry, counsel for
appellant, who stated that he does not oppose the relief sought by this motion.


                                      /s/Charles “Chad” Baruch

                         CERTIFICATE OF SERVICE

      The undersigned certifies that a true and correct copy of this instrument was
served upon all counsel of record by e-filing and by email to
bhenry@cowlesthompson.com on April 20, 2015.



                                      /s/Charles “Chad” Baruch




MOTION FOR EXTENSION
PAGE 3